Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on February 8, 2022, with respect to the objection to the abstract of the disclosure have been fully considered and are accepted.  The objection of the abstract has been withdrawn in view of the amendment and the remark presented by the Applicant(s). Claims 1-10 are now pending in the application. 
Allowance
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:
Zhang et al. (U.S. PAP 2021/0033242, hereon Zhang) discloses a gimbal pose correction method that includes obtaining a first pose of the gimbal based on an inertial measurement unit (IMU) arranged at a vertical compensation device configured to be coupled to the gimbal and compensate for movement of the gimbal in a vertical direction, and obtaining a second pose of the vertical compensation device based on a second vision device arranged at the vertical compensation device on a vision device arranged at the vertical compensation device and correcting the first pose according to the second pose (see Zhang, Abstract)
However, the instant application as stated in claim 1, for instant differs in a sense that the posture or pose estimation method uses a different approach. Once the posture change amount is determined, it uses “limiting a bias error in a manner of limiting a bias error component of an angular velocity around a reference vector, in error information; and correcting the predicted posture information of the object based on the error information, the reference vector, and an output of a reference observation sensor.”
In reference to claim 9: the instant claim is directed to a device and includes similar idea as claim 1 of the instant application. The remaining claims depend on claim 1 and 9 respectively and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/ELIAS DESTA/
Primary Examiner, Art Unit 2857